 

Exhibit 10.25

 

EMPLOYEE NONQUALIFIED STOCK OPTION AGREEMENT

UNDER THE SAIA, INC. 2018 OMNIBUS INCENTIVE PLAN

 

THIS AGREEMENT, made as of [_________], 2019, by and between Saia, Inc., a
Delaware corporation (“Saia”), and [_________] (“Optionee”).

WITNESSETH:

WHEREAS, Saia has adopted the Saia, Inc. 2018 Omnibus Incentive Plan (the
“Plan”) pursuant to which options for shares of the common stock of Saia may be
granted to employees of Saia and its subsidiaries; and

WHEREAS, Saia, or an entity in which Saia, directly or indirectly, through one
or more intermediaries owns 50% or more of the voting rights or profit interest
of such entity (“Affiliates”) (collectively Saia and Affiliates are hereinafter
called the “Company”) is the employer of Optionee; and

WHEREAS, Saia desires to grant to Optionee certain nonqualified options to
purchase certain shares of its common stock under the terms of the Plan.

NOW, THEREFORE, in consideration of the premises and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as follows:

1.Grant Subject to Plan.  This option is granted under and is expressly subject
to all the terms and provisions of the Plan, and the terms of such Plan are
incorporated herein by reference.  Optionee hereby acknowledges receipt of a
copy of the Plan and agrees to be bound by all the terms and provisions
thereof.  Terms not defined herein shall have the meaning ascribed thereto in
the Plan.  The Committee referred to in Section 5 of the Plan (“Committee”) has
been appointed by the Board of Directors, and designated by it, as the Committee
to make grants of options.

2.Grant and Terms of Option.  Pursuant to action of the Committee, which action
was taken on [_________], 2019 (“Date of Grant”), Saia grants to Optionee the
option to purchase all or any part of [____________] ([____]) shares of the
common stock of Saia, of the par value of $0.001 per share (“Common Stock”), for
a period ending on [_________], 2026 (the “Expiration Date”), at the purchase
price of $[____] per share; provided, however, that the option granted hereunder
shall be, and is hereby, subject to the following:

(a)This option shall become exercisable as to the entire number of shares to
which this option relates commencing on [_________], 2022.

(b)Notwithstanding the foregoing, in the event of a Change in Control (as
defined in the Plan):  (i) the outstanding options granted hereunder shall
immediately vest and become exercisable and shall remain outstanding in
accordance with their terms; and (ii) notwithstanding Section 2(b)(i) but after
taking into account the accelerated vesting set forth

 

--------------------------------------------------------------------------------

 

therein, the Committee may, in its sole discretion, provide for cancellation of
the outstanding options at the time of the Change in Control in which case a
payment of cash, property or a combination thereof shall be made to the Optionee
that is determined by the Committee in its sole discretion and that is
equivalent in value to the consideration to be paid per share of Common Stock of
Saia in the Change in Control, less the exercise price per share of the option
as provided herein, and multiplied by the number of outstanding options
hereunder.  Notwithstanding the foregoing, if the consideration to be paid per
share of Common Stock of Saia in the Change in Control is less than or equal to
the exercise price per share of the option as provided herein, then upon the
Change in Control, the Committee may, in its sole discretion, provide that the
option granted hereunder shall be cancelled and forfeited for no consideration.

(c)In no event may this option or any part thereof be exercised after the
Expiration Date.

(d)The purchase price for the shares subject to this option shall be paid in
full upon the exercise of the option, either (i) in cash, (ii) in the sole
discretion of the Committee, by the tender to Saia (either actual or by
attestation) of shares of Common Stock already owned by Optionee and registered
in his or her name, having a Fair Market Value equal to the cash purchase price
for the option being exercised, (iii) in the sole discretion of the Committee,
by any combination of the payment methods specified in clauses (i) and (ii)
hereof, or (iv) in the sole discretion of the Committee, by means of a net
exercise in which the Optionee shall receive the number of shares of Common
Stock equal to the aggregate number of shares being purchased less the number of
shares having a Fair Market Value equal to the aggregate purchase price of the
shares being purchased and applicable tax withholdings; provided, however,
payment in full of the purchase price need not accompany the written notice of
exercise provided that the notice of exercise directs that the certificate or
certificates for the shares of Common Stock for which the option is exercised be
delivered to a licensed broker acceptable to Saia as the agent for the Optionee
and, at the time such certificate or certificates are delivered, the broker
tenders to Saia cash (or cash equivalents acceptable to Saia) equal to the
purchase price for the shares of Common Stock purchased pursuant to the exercise
of the option plus the amount (if any) of any withholding obligations on the
part of Saia.

(e)No shares of Common Stock may be tendered in exercise of this option if such
shares were acquired by Optionee through the exercise of an Incentive Stock
Option (within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended) unless (i) such shares have been held by Optionee for at least one
year, and (ii) at least two years have elapsed since such Incentive Stock Option
was granted.

3.Adjustment for Changes in Capitalization.  In the event that the Committee
shall determine that any recapitalization, reorganization, merger,
consolidation, spin-off, combination, repurchase or share exchange, stock split
or stock dividend or other similar corporate transaction or event affects the
shares of Common Stock such that an adjustment is appropriate in order to
prevent dilution or enlargement of the rights of Optionee, then the Committee
shall make such adjustments in the number and kind of shares and in the exercise
price under this option as the Committee shall deem appropriate, and all such
adjustments shall be conclusive.

4.Investment Purpose and Other Restrictions on Transfer.  Optionee represents
that, in the event of the exercise by Optionee of the option hereby granted, or
any part

2

11167461.5\0204972

--------------------------------------------------------------------------------

 

thereof, he or she intends to purchase the shares acquired on such exercise for
investment and not with a view to resale or other distribution; except that
Saia, at its election, may waive or release this condition in the event the
shares acquired on exercise of the option are registered under the Securities
Act of 1933, or upon the happening of any other contingency which Saia shall
determine warrants the waiver or release of this condition.  Optionee agrees
that the certificates evidencing the shares acquired by him or her on exercise
of all or any part of this option, may bear a restrictive legend, if
appropriate, indicating any restrictions on the transfer thereof, which legend
may be in such form as the Company shall determine to be proper.

5.Non‑Transferability.  Neither the option hereby granted nor any rights
thereunder or under this Agreement may be assigned, transferred or in any manner
encumbered except by will or the laws of descent and distribution, and any
attempted assignment, transfer, mortgage, pledge or encumbrance except as herein
authorized, shall be void and of no effect.  The option may be exercised during
Optionee’s lifetime only by Optionee or his or her guardian or legal
representative.

6.Termination of Employment. In the event of the termination of employment of
Optionee for Cause, the determination of which shall be made in the sole
discretion of the Committee, the option granted hereunder shall thereupon
automatically and without further action be cancelled and forfeited for no
consideration.  If the Optionee’s employment is terminated other than for Cause,
death, Total Disability (as defined in the Plan) or Retirement (as defined
below), the determination of which shall be made in the sole discretion of the
Committee, (i) to the extent the option granted hereunder is eligible for
exercise at the date of such termination of employment, the option may be
exercised until the earlier of (A) ninety (90) days after such termination, or
(B) the Expiration Date, after which date the option granted hereunder shall
thereupon automatically and without further action be cancelled and forfeited
for no consideration; and (ii) to the extent the option granted hereunder is not
eligible for exercise at the date of such termination of employment, the option
granted hereunder shall automatically and without further action be cancelled
and forfeited for no consideration as of the date of such termination of
employment.  If the Optionee’s employment is terminated by the Optionee’s
Retirement, then the Committee may in its sole discretion cancel or vest any
unvested options then outstanding, and, to the extent the option granted
hereunder is or becomes eligible for exercise at the date of such Retirement,
the option may be exercised until the earlier of (i) one hundred eighty (180)
days after such Retirement, or (ii) the Expiration Date, after which date the
option granted hereunder shall thereupon automatically and without further
action be cancelled and forfeited for no consideration.  For purposes of this
Agreement “Retirement” shall mean the voluntary termination of employment by
Optionee by reason of retirement at or after age 55.  The determination of
whether a particular termination of employment qualifies as Retirement shall be
made in the sole discretion of the Committee.

7.Death or Total Disability of Optionee.  In the event of the termination of the
Optionee’s employment by reason of the death or Total Disability of Optionee
during the term of this Agreement and while he or she is employed by the
Company, this option shall become fully vested (if not already fully vested) and
may be exercised by the Optionee, a legatee or legatees of Optionee under his or
her last will, or by his or her personal representatives or distributees, at any
time until the earlier of (i) one hundred eighty (180) days from Optionee’s
death or Total Disability or (ii) the Expiration Date, after which date the
option granted hereunder shall thereupon automatically and without further
action be cancelled and forfeited for no consideration.

3

11167461.5\0204972

--------------------------------------------------------------------------------

 

8.Shares Issued on Exercise of Option.  It is the intention of Saia that on any
exercise of this option it will transfer to Optionee shares of its authorized
but unissued stock or transfer treasury shares, or utilize any combination of
treasury shares and authorized but unissued shares, to satisfy its obligations
to deliver shares on any exercise hereof.

9.Committee Administration.  This option has been granted pursuant to a
determination made by the Committee, and such Committee or any successor or
substitute committee authorized by the Board of Directors or the Board of
Directors itself, subject to the express terms of this option, shall have
plenary authority to interpret any provision of this option and to make any
determinations necessary or advisable for the administration of this option and
the exercise of the rights herein granted, and may waive or amend any provisions
hereof in any manner not adversely affecting the rights granted to Optionee by
the express terms hereof; provided, however, subject to Section 3 hereof, in no
event may the exercise price of this option be decreased.

10.Option Not an Incentive Stock Option.  It is intended that this option shall
not be treated as an incentive stock option under Section 422 of the Internal
Revenue Code of 1986, as amended.

11.Restrictive Covenants.

(a)Customer Confidences and Confidential Information.

(i)Customer Confidences.  The customers of the Company expect that the Company
will hold all business-related matters, including the fact that they are doing
business with the Company and the specific matters on which they are doing
business, in the strictest confidence (“Customer Confidences”).  The term
Customer Confidences will not, however, include information which (A) is or
becomes publicly available, other than as a result of a breach by Optionee of
this Agreement or any restrictive covenants (including confidentiality,
non-competition and non-solicitation) relating to the Company, or (B) is or
becomes available to Optionee on a non-confidential basis from a source other
than the Company or the Company’s representatives and outside of the course of
such Optionee’s employment with the Company.

(ii)Confidential Information.  Optionee also acknowledges that, during the
course of his employment, Optionee will have access to data and information
relating to the business of the Company (whether constituting a trade secret or
not) which is or has been disclosed to the Optionee or of which the Optionee
became aware as a consequence of or through Optionee’s relationship with the
Company and which has value to the Company and is not generally known to the
Company’s competitors (“Confidential Information”).  Such Confidential
Information includes both written information and information not reduced to
writing, and by way of example only:  (A) the identity of the Company’s
customers and prospective customers, including names, addresses and phone
numbers, the characteristics, preferences and strategies of those customers, the
types of services provided to and ordered by those customers; (B) the Company’s

4

11167461.5\0204972

--------------------------------------------------------------------------------

 

internal corporate policies related to those services, price lists, pricing
information, fee arrangements, profit factors, quality programs, annual budgets,
long-term business plans, marketing plans and methods, contracts and bids,
personnel and the terms of dealings with customers; (C) financial and sales
information, including the Company’s financial condition and performance;
(D) information relating to inventions, discoveries and formulas, records,
research and development data, trade secrets, processes, other methods of doing
business, forecasts and business and marketing plans of the Company;
(E) stockholder information; and (F) all Company Intellectual Property (as
hereinafter defined).  Confidential Information shall not include any data or
information, even if otherwise set forth above as an example, which has been
voluntarily disclosed to the public by the Company (except where such disclosure
has been made by Optionee without authorization) or that has been independently
developed and disclosed by others, or otherwise entered the public domain
through lawful means.

(iii)Restriction on Use of Customer Confidences and Confidential
Information.  Optionee agrees that, both during and after Optionee’s employment
with the Company, Optionee will not directly or indirectly (A) use any Customer
Confidences or Confidential Information, other than in furtherance of the
business of the Company, or (B) disclose any Customer Confidences or
Confidential Information, other than disclosure (1) to a director, officer,
employee, attorney or agent of the Company who, in Optionee’s reasonable good
faith judgment, has a need to know the Customer Confidences, Confidential
Information or information derived therefrom or (2) as required by law, rule,
regulation, court order, or any governmental, judicial or regulatory process,
provided that in any event described in the preceding clause (2), (I) Optionee
shall promptly notify the Company as is practicable and not prohibited by law,
and consult with and reasonably assist the Company, at the Company’s sole
expense, in seeking a protective order or request for another appropriate
remedy, (II) in the event that such protective order or remedy is not obtained,
or if the Company waives compliance with the terms of the preceding clause (I),
Optionee shall disclose only that portion of the Customer Confidences or
Confidential Information that, on the advice of Optionee’s legal counsel, is
legally required to be disclosed and shall exercise reasonable efforts to assure
that confidential treatment shall be accorded to such Customer Confidences or
Confidential Information by the receiving person or entity and (III) to the
extent practicable and permitted by applicable law, the Company shall be given
an opportunity to review the Customer Confidences or Confidential Information
prior to disclosure thereof.

(iv)Ownership of Customer Confidences and Confidential Information.  Optionee
acknowledges that any documents received or created by Optionee during the
course of Optionee’s employment by the Company that contain or pertain to
Customer Confidences or Confidential Information are and will remain the sole
property of the Company.  Such documents include, without limitation, files,
memoranda, correspondence,

5

11167461.5\0204972

--------------------------------------------------------------------------------

 

reports, customer records, contact lists and compilations of information,
however such information may be recorded and whether on hard copy or by
electronic or computer means.  Optionee agrees to return all such documents
(including all copies) promptly upon the termination of Optionee’s employment
and agrees that, during and after Optionee’s employment, Optionee will not,
without the written consent of an officer of the Company, disclose those
documents to anyone outside the Company organization or use those documents for
any purpose other than as expressly provided herein.

(b)Intellectual Property.

(i)Optionee agrees to disclose promptly to the Company all ideas, inventions,
discoveries, improvements, designs, formulae, processes, production methods and
technological innovations (which, together with all intellectual property rights
that might be available therein including, without limitation, patents,
copyrights and trade secrets, shall hereinafter be referred to as “Intellectual
Property”), whether or not patentable, which Optionee has conceived or made or
may hereafter conceive or make, alone or with others, in connection with
Optionee’s employment by the Company either prior to or after the date of this
Agreement, whether or not during working hours, and which (A) relate
specifically to the business of the Company; (B) are based on or derived from
Optionee’s knowledge of the actual or planned business activities of the
Company; or (C) are developed using existing Intellectual Property belonging to
the Company (collectively, “Company Intellectual Property”).

(ii)Optionee agrees to assign, and does hereby assign, to the Company (and to
bind Optionee’s heirs, executors and administrators, to assign to the Company)
all Company Intellectual Property, regardless of when such Company Intellectual
Property was created.

(iii)Without further compensation but at the Company’s expense, Optionee agrees
to give all testimony and execute all patent applications, rights of priority,
assignments and other documents, and in general do all lawful things reasonably
requested of Optionee by the Company to enable the Company to obtain, maintain
and enforce its rights to such Company Intellectual Property.

(iv)All of Optionee’s work product during Optionee’s employment by Company or
during Optionee’s involvement or relationship with the Company and all parts
thereof shall be “work made for hire” for the Company within the meaning of the
United States Copyright Act of 1976, as amended from time to time, and for all
other purposes, and Optionee hereby quitclaims and assigns to the Company any
and all other rights Optionee may have or acquire therein.  Accordingly, all
right, title and interest in any and all materials, or other property,
including, without limitation, trademarks, service marks and related rights,
whether or not copyrightable, created, developed,

6

11167461.5\0204972

--------------------------------------------------------------------------------

 

adapted, formulated or improved by Optionee (whether alone or in conjunction
with any other person or employee), constituting Company Intellectual Property
shall be owned exclusively by the Company.  Optionee will not have or claim to
have under this Agreement, or otherwise, any right, title or interest of any
kind or nature whatsoever in any Company Intellectual Property.

(c)Non-competition.

(i)Optionee agrees that, during the period commencing on the Date of Grant and
for a period of one (1) year after the date the Optionee ceases to be employed
by the Company (the “Covenant Period”), Optionee shall not within the Area, for
a competing entity engaged in any Protected Business (as defined below), either
directly or indirectly, undertake to perform the duties and responsibilities
substantially similar to those Optionee conducted, offered or provided for the
Company during the last twenty-four (24) months of Optionee’s employment with
the Company (or such shorter period of time that Optionee may have been
employed) or, directly or indirectly, own an equity interest in a business
engaged in any Protected Business; provided, however, that nothing herein shall
prohibit Optionee from being an owner of not more than 1.9% of the outstanding
equity interests in any entity which has equity securities listed on a national
stock exchange or other public market.

(ii)At any time following the date the Optionee ceases to be employed by the
Company and at least 90 days prior to the expiration of the Covenant Period, the
Company may in its sole discretion extend such Covenant Period for one (1)
additional year, which during such extended Covenant Period Optionee will
receive severance payments equal to twelve (12) months of Optionee’s base salary
in effect at the time Optionee ceased to be employed by the Company (the
“Severance Payments”).  Severance Payments, if elected by the Company, shall be
payable in equal installments in accordance with the Company’s normal payroll
practices.  If the Company elects to extend the Covenant Period, then Optionee
shall be entitled to Severance Payments only so long as Optionee has not
breached any of the provisions of Section 11.  Optionee shall not be entitled to
any other salary, compensation or benefits after termination of employment,
except as may be provided under any Executive Severance Agreement between
Optionee and Saia (if any) or as required by law.

(iii)For purposes of this Agreement, a “Protected Business” is any business for
the provision of regional, interregional and/or national less-than-truckload
services.

(iv)For purposes of this Agreement, “Area” means entire United States of
America.

7

11167461.5\0204972

--------------------------------------------------------------------------------

 

(d)Customer Non-Solicitation.  Optionee agrees that, during the period
commencing on the Date of Grant and for a period of two (2) years after the date
the Optionee ceases to be employed by the Company
(the “Non-Solicitation Period”), Optionee shall not, directly or indirectly, on
behalf of any competing entity, solicit or attempt to solicit any customer or
actively sought prospective customer of the Company, with whom the Optionee had
Material Contact during Optionee’s employment with the Company, for purposes of
providing products or services that are competitive with those offered by the
Company.  For purposes of this Agreement, “Material Contact” means the contact
between Optionee and each customer or potential customer: (a) with whom or which
Optionee dealt on behalf of the Company; (b) whose dealings with the Company
were coordinated or supervised by Optionee; (c) about whom Optionee obtained
confidential information in the ordinary course of business as a result of
Optionee’s association with the Company; or (d) who receives products or
services authorized by the Company, the sale or provision of which results or
resulted in compensation, commissions, or earnings for Optionee within two (2)
years prior to the date of the Optionee’s termination.

(e)Optionee Non-Solicitation/Non-Hire.  Optionee agrees that, during the
Non-Solicitation Period, Optionee shall not, within the Area, directly or
indirectly, (i) except in the good faith performance of Optionee’s duties to the
Company, induce or attempt to induce any employee or independent contractor
(related to the business of the Company) of the Company to leave the Company, or
in any way interfere with the relationship between the Company, on the one hand,
and any employee or independent contractor thereof, on the other hand, or
(ii) hire any person who was an employee or independent contractor of the
Company.  The foregoing shall not prohibit general advertising not specifically
targeted at employees or independent contractors of the Company, provided that
the preceding clause shall not permit Optionee to take any action that would
violate or conflict with the covenants and agreements set forth in this
Agreement or any other agreement with the Company and shall in no way limit or
affect Optionee’s obligations under such covenants and agreements.

12.Enforcement.

(a)Optionee understands that the execution of this Agreement is conditioned on
Optionee’s acceptance of the restrictions contained in Section 11.  Optionee
acknowledges that the restrictions contained in Section 11 are fair, reasonable
and necessary for the protection of the legitimate business interests of the
Company and that the Company will suffer irreparable harm in the event of an
actual or threatened breach of any such provision by Optionee.

(b)In the event of a breach of any of the covenants contained in Section 11,
subject to the Company’s discretion to waive such enforcement provision:

8

11167461.5\0204972

--------------------------------------------------------------------------------

 

(i)All of Optionee’s options for the purchase of Common Stock granted hereunder,
whether vested or unvested, shall be cancelled and forfeited; and

(ii)Optionee consents and agrees that the Company may seek the entry of a
restraining order, preliminary injunction or other court order to enforce such
provisions and expressly waives any bond or security that might otherwise be
required in connection with such relief.

(c)Optionee also agrees that such remedies shall be in addition and without
prejudice to any claim for monetary damages which the Company might elect to
assert.  Optionee agrees that the terms of Section 11 are in addition to, and
not in limitation of, and in no way supersede or replace any other restrictive
covenants agreed to by Optionee with respect to the Company.  The provisions of
this Agreement do not in any way limit or abridge any rights of the Company
under the law of unfair competition, trade secret, copyright, patent, trademark
or any other applicable law(s), all of which are in addition to and cumulative
of the Company’s rights under this Agreement.

13.No Contract of Employment.  Nothing contained in this Agreement shall be
considered or construed as creating a contract of employment for any specified
period of time.

14.Severability.  If any provision of this Agreement or the application of any
such provision to any party or circumstances shall be determined by any court of
competent jurisdiction to be invalid or unenforceable to any extent, the
remainder of this Agreement, or the application of such provision to such person
or circumstances other than those to which it is so determined to be invalid or
unenforceable, shall not be affected thereby, and each provision hereof shall be
enforced to the fullest extent permitted by law.  If the final judgment of a
court of competent jurisdiction declares that any provision of this Agreement,
including, without limitation, any provision of Section 11 hereof, is invalid or
unenforceable, the parties hereto agree that the court making the determination
of invalidity or unenforceability shall have the power, and is hereby directed,
to modify or reduce the scope, duration or area of the provision, to delete
specific words or phrases and to replace any invalid or unenforceable provision
with a provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable provision, and this
Agreement shall be enforced as so modified.

15.Non-Waiver of Rights.  The Company’s failure to enforce at any time any of
the provisions of this Agreement or to require at any time performance by
Optionee of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement, or
any part hereof, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this Agreement.

16.Entire Agreement; Amendments.  Except as provided in the Plan and as
otherwise expressly set forth herein, no modification, amendment or waiver of
any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto.  This
Agreement, except as set forth in Section 11 and Section 12 above or as this
Agreement may conflict with an Executive Severance Agreement between Optionee
and Saia (if

9

11167461.5\0204972

--------------------------------------------------------------------------------

 

any), supersedes all prior agreements and understandings between Optionee and
Saia to the extent that any such agreements or understandings conflict with the
terms of this Agreement.

17.Assignment.  This Agreement shall be freely assignable by Saia to and shall
inure to the benefit of, and be binding upon, Saia, its successors and assigns
and/or any other entity which shall succeed to the business presently being
conducted by Saia.

18.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law which might otherwise apply.  The parties hereto
irrevocably submit to the jurisdiction of the Delaware Court of Chancery (or, if
such court declines to accept jurisdiction, any state or federal court sitting
in or for New Castle County, Delaware) with respect to any dispute arising out
of or relating to this Agreement, and each party irrevocably agrees that all
claims in respect of such dispute or proceeding shall be heard and determined in
such courts. The parties hereto hereby irrevocably waive, to the fullest extent
permitted by law, any objection which they may now or hereafter have to the
venue of any dispute arising out of or relating to this Agreement brought in
such court or any defense of inconvenient forum for the maintenance of such
dispute or proceeding. Each party hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by law. Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent permitted by law, any right it may
have to a trial by jury in respect of any litigation as between the parties
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated hereby or disputes relating hereto.
Each of the parties hereto (a) certifies that no representative, agent or
attorney of the other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waivers and (b) acknowledges that it and the other parties have been induced to
enter into this Agreement by, among other things, the mutual waivers and
certifications contained in this Section 18.

19.Stock Ownership Guidelines.  Optionee acknowledges that the Board of
Directors of Saia has adopted Stock Ownership Guidelines applicable to certain
officers of Saia and such Guidelines may be modified or amended in whole or in
part at any time.

20.Survival.  The provisions of Sections 11, 12, 13, 14, 15, 16, 17, 18, 20, 21,
22, 23, 24 and 25 as well as any other provision that must survive in order to
give proper effect to its intent, shall survive the Expiration Date or earlier
termination of this Agreement for the period specified in the applicable
provision or, if no period is specified, indefinitely.

21.Forfeiture.  Optionee acknowledges and agrees that the options granted
hereunder are subject to the terms of the Saia, Inc. Executive Incentive
Compensation Recovery Policy adopted by the Board of Directors on December 7,
2018, a copy of which was provided to Optionee contemporaneously with this
Agreement and is subject to any additional obligations as may be required by
law, including without limitation, Section 304 of the Sarbanes-Oxley Act of
2002.  Optionee further acknowledges and agrees that the Board may amend or
modify such compensation recovery policy at any time or may adopt a new policy
replacing or supplementing such policy and that any such policy or policies
shall be binding on Optionee and the options granted hereunder.

10

11167461.5\0204972

--------------------------------------------------------------------------------

 

22.Tax Withholding.  Optionee shall pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law.  For the
avoidance of doubt, the Optionee shall be entitled to satisfy any tax
withholding obligations hereunder through an election to have shares of common
stock of Saia withheld from any payments under this Agreement.  Unless Optionee
satisfies any such tax withholding obligation by paying the amount in cash, by
check, stock withholding, or by other arrangements acceptable to Saia, Saia
shall withhold a portion of the stock payable upon an exercise equal to the tax
withholding obligation.  Any share withholding pursuant to this Section 22 is
intended to be exempt from Section 16(b) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), pursuant to Rule 16b-3(e) under the Exchange
Act.

23.No Defense.  The existence of any claim, demand, action or cause of action of
Optionee against the Company, whether or not based upon this Agreement, will not
constitute a defense to the enforcement by the Company of any covenant or
agreement of Optionee contained in Section 11 herein.

24.Savings Clause.  For purposes of Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder, the right to a series of
installment payments hereunder shall be treated as a right to a series of
separate payments.

25.Notification of New Employer.  In the event that Optionee is no longer an
employee of the Company, Optionee consents to notification by the Company to
Optionee’s new employer or its agents regarding Optionee’s rights and
obligations under this Agreement.

[Remainder of Page Intentionally Left Blank]

 

11

11167461.5\0204972

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Saia has caused this Agreement to be executed on its behalf
by the undersigned officer pursuant to due authorization, and Optionee has
signed this Agreement to evidence his or her acceptance of the option herein
granted and of the terms hereof, all as of the date hereof.

 

 

SAIA, INC.

 

 

 

 

 

By

 

 

 

 

Richard D. O’Dell

 

 

 

Chief Executive Officer

 

 

 

 

ATTEST:

 

 

 

 

 

 

 

 

 

 

 

Frederick J. Holzgrefe, III

Secretary

 

 

 

 

 

 

 

 

 

 

 

 

[__________],Optionee

 

12

11167461.5\0204972